Citation Nr: 1448963	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy prior to March 19, 2009.
 
2.  Entitlement to a rating higher than 20 percent for left lower extremity radiculopathy from October 21, 2011. 

3.  Entitlement to service connection for bladder and bowel impairment associated with the service connected lumbar strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from May 1993 to July 1996. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011 and July 2013, the Board remanded the issues on appeal for further development.  

The Board notes that it has reviewed the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination in relation to her claims in September 2013.
 
2.  She failed to report for the examination and has not shown good cause for doing so.  It was indicated that she was provided documents to take to her private physician to fill out, but no such evidence was received.

3.  There is no basis to allow the claims based on the evidence of record.


CONCLUSIONS OF LAW

1.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy prior to March 19, 2009 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (West 2002 and Supp. 2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  Entitlement to a rating higher than 20 percent for left lower extremity radiculopathy from October 21, 2011 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

3.  Entitlement to service connection for bladder and bowel impairment associated with the service connected lumbar strain is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2006 and July 2008, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

In this case, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  The record reflects that the Veteran was scheduled for a VA examination in relation to her claims in August 2013.  The Veteran was scheduled for surgery that same week and cancelled the VA examination.  The RO sent her a letter later that month asking that she inform them when she will be physically able to attend an examination.  The letter specified that if she did not respond within 30 days then at that time they will request that the VA Medical Center reschedule her examination.  

Her examination was rescheduled for September 2013.  The record reflects, however, that the Veteran failed to report for the VA examination and has failed to provide good cause for her absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  Rather, when the RO contacted the Veteran regarding the missed examinations she expressed that she was not willing to go in for another examination and that she was pretty much done.  The RO tried to contact her again but the RO was unable to reach the Veteran.  

The record before the Board does reflect that documents were forwarded to the appellant to take to her private physician to conduct and examination.  Those documents were never returned.  The record does not provide evidence upon which to allow the claims.

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination is needed to properly adjudicate the claims.  The Veteran was scheduled for such an examination and did not appear.  The claims on appeal are not original compensation claims and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b).  Accordingly, the claims are denied.


ORDER

Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy prior to March 19, 2009 is denied. 
 
Entitlement to a rating higher than 20 percent for left lower extremity radiculopathy from October 21, 2011 is denied.  

Entitlement to service connection for bladder and bowel impairment associated with the service connected lumbar strain is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


